Citation Nr: 1224084	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  06-31 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, claimed as benign prostatic hyperplasia.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for mitral valve stenosis and borderline left ventricular hypertrophy.

4.  Entitlement to service connection for bilateral osteoarthritis of the hips, with left hip avascular necrosis, secondary to service-connected bilateral pes planus.

5.  Entitlement to service connection for osteoarthritis of the bilateral knees, secondary to service-connected bilateral pes planus.

6.  Entitlement to an increased evaluation for bilateral pes planus, currently evaluated as 10 percent disabling.

7.  Entitlement to a compensable evaluation for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1976.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the service connection claims on appeal.  It is also on appeal from a June 2008 rating decision that assigned a separate noncompensable evaluation for sinusitis, and denied a compensable evaluation for bilateral pes planus.  During the pendency of the appeal, a January 2009 rating decision assigned a 10 percent evaluation for bilateral pes planus, effective the date the claim for an increased evaluation received.  

In May 2012, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.  

The issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) has been raised by the record in a May 2012 private medical report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for a prostate disorder, service connection for a neck disability, an increased evaluation for pes planus, and a compensable evaluation for sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical, or competent and credible lay, evidence of record demonstrates that the Veteran's mitral valve stenosis and borderline left ventricular hypertrophy are related to active duty.  

2.  The competent clinical evidence of record is in equipoise as to whether the Veteran's bilateral osteoarthritis of the hips, with left hip avascular necrosis, is the result of, or chronically aggravated by, service-connected disability.  

3.  The competent clinical evidence of record is in equipoise as to whether the Veteran's osteoarthritis of the bilateral knees is the result of, or chronically aggravated by, service-connected disability.  


CONCLUSIONS OF LAW

1.  Mitral valve stenosis and borderline left ventricular hypertrophy were incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Bilateral osteoarthritis of the hips, with left hip avascular necrosis, is proximately due to, the result of, or chronically aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310(a) (2011).

3.  Osteoarthritis of the bilateral knees is proximately due to, the result of, or chronically aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In addition, secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Mitral Valve Stenosis and Borderline Left Ventricular Hypertrophy

In addition to the law above, relevant law provides that at the time of the service entrance examinations, those persons entering military service are presumed to be in sound physical and mental condition, except for those disorders, disease, or other "infirmities" that are noted on their service entrance physical examination.  38 U.S.C.A. § 1111 (West 2002). 

In VAOGCPREC 3-2003, VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111  requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003). 

For those disorders that preexisted service and were worsened or "aggravated" during such service, a Veteran may obtain service connection.  38 U.S.C.A. §§ 1110, 1153. 

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where pre-service disability underwent an increase in severity during wartime service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). 

Based on a thorough review of the record, the Board finds that the evidence supports the Veteran's claim for service connection for mitral valve stenosis and borderline left ventricular hypertrophy.

The report of the Veteran's January 1973 entrance medical examination provides that his chest and heart were normal on clinical evaluation.  It identifies no defects or diagnoses.  The Veteran's entrance report of medical history is negative for pertinent complaints, symptoms, findings, diagnoses, or physician's summary and elaboration.  A January 1974 treatment report provides that the Veteran complained of chest pain since childhood.  

In this regard, the Board notes that during the May 2012 hearing the Veteran referred to the January 1974 service treatment record and specifically denied giving a history of chest pain since childhood.  May 2012 Hearing Transcript (T.) at pp. 13-14.   He is competent to so testify.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board finds his testimony credible.  The Veteran also pointed out that on the actual January 1974 service treatment report the phrase "x2 months" (i.e., of two month's duration) immediately after "chest pains" was crossed out.  As a result, the Board finds that the 10-year history of chest pain noted on the January 1974 service treatment record is not accurate.  

The January 1974 service treatment note relates that the Veteran had a grade 2-3 systolic ejection murmur, heard best MCL-6th rib on left.  The impression was rule out right (sic) ventral hypertrophy with mitral stenosis.  The systolic ejection murmur was also noted on an October 1974 service treatment record.  

The Board finds that the available service treatment records do not show that the Veteran had a pre-existing heart disorder.  Thus, the presumption of soundness in this case is not rebutted.  38 U.S.C.A. § 1111 (West 2002).  See also VAOGCPREC 3-2003, Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003). 

A March 2007 VA examination report provides that the Veteran complained of pain in the lower left chest area, fluttering and dizziness.  The report provides that the Veteran had been seen by his primary care provider on many occasions but nothing had been found.  The report provides a pertinent impression of possible left ventricular hypertrophy.  An April 2007 addendum provides that the Veteran's current heart condition was not caused by, or the result of, his inservice treatment for atypical chest pain.  The examiner notes that the mitral stenosis and borderline left ventricular hypertrophy, diagnosed during active duty, most likely existed prior to service and was not aggravated during service.  Although the examiner does not provide a rationale for this opinion, it appears to be based on the January 1974 history of chest pain of 10 year's duration that the Board deems inaccurate.  As a result, the Board finds that the opinion is not persuasive.

A July 2007 VA cardiac test noted that the Veteran did have some, albeit trivial, regurgitation of the mitral and tricuspid valves.  

The Veteran contends that his chest pain began during active duty and has continued to the present.  He is competent to so testify.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board finds him to be credible in this regard.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Thus, in this case, the Board finds that the Veteran's testimony is competent and credible lay evidence that his current chest pain began during active duty and has continued since that time.  

In light of the foregoing evidence, which demonstrates that the Veteran first had a heart disability during active duty, and that this heart disability has continued to the present, service connection for mitral valve stenosis and borderline left ventricular hypertrophy is granted.  

Bilateral Osteoarthritis of the Hips, with Left Hip Avascular Necrosis,
and Osteoarthritis of the Bilateral Knees

A March 2006 rating decision granted the Veteran service connection for bilateral pes planus.  

Based on a thorough review of the record, the Board finds that the evidence is in equipoise as to whether the Veteran's bilateral hip disorder and bilateral knee disorder are related to his service-connected pes planus.  

VA medical records show that the Veteran does have bilateral hip and knee disorders.  A January 2006 VA examination report provides a pertinent diagnosis of left hip avascular osteonecrosis and right hip degenerative joint disease; and bilateral knee condition, most likely degenerative joint disease.  A March 2007 VA examination report provides a pertinent diagnosis of osteoarthritis bilateral hips; and degenerative joint disease multiple sites [including bilateral knees].

The Veteran contends that his observable bilateral hip and knee symptoms began sine development of service-connected pes planus and have continued to the present.  He is competent to so testify.  See Falzone, supra.  The Board finds him to be credible in this regard.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, supra.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, supra.

Thus, in this case, the Board finds that the Veteran's testimony is competent and credible lay evidence that his current bilateral hip and bilateral knee disorders began since the development of his service-connected bilateral pes planus.  

The January 2006 VA report provides that the Veteran's bilateral hip and knee disabilities were not related to his pes planus, but were more likely aggravated or related to the left hip osteonecrosis.  The March 2007 report provides the bare assertion that the examiner did not attribute the Veteran's degenerative joint disease of the hips and knees to his service-connected pes planus.  A July 2010 VA examination report provides that the Veteran's private medical evidence was partly correct, in that pes planus might cause some pain in the knees or hips if there was a significantly altered gait.  However, the Veteran had age-acquired changes in the knees and avascular necrosis on the left hip.  A May 2011 VA examination report provides that the Veteran's service-connected bilateral pes planus did not cause or aggravate the claimed conditions because a Medlineplus literature search revealed that pes planus was not really associated with any complications other than pain.   

In a January 2008 consult, a VA podiatrist states that the Veteran's foot deformity, including bilateral flat feet, "can be aggravating ankles, knees and hips!!".  In a May 2012 report, the Veteran's private treating podiatrist examination provides that he had reviewed the Veteran's service treatment records and VA treatment records.  The private treating podiatrist attached copies of records of his own treatment of the Veteran.  He notes that the Veteran's diagnoses included bilateral knee degenerative joint disease and osteoarthritis of both hips.  He provides the opinion that the it was at least as likely as not that the Veteran's service-connected pes planus caused, contributed and/or aggravated his knees and hip disabilities.  

The Board finds it significant that the treating podiatrist offered similar opinions in earlier correspondence to VA.  

In light of the foregoing, the Board finds that the competent clinical evidence of record is in equipoise as to whether the Veteran's bilateral hip disorder and a bilateral knee disorder are related to his service-connected pes planus.  

With resolution of doubt in the Veteran's favor, the Board finds that the evidence of record is sufficient to establish service connection for bilateral osteoarthritis of the hips, with left hip avascular necrosis, secondary to service-connected bilateral pes planus.  With resolution of doubt in the Veteran's favor, the Board also finds that the evidence of record is sufficient to establish service connection for osteoarthritis of the bilateral knees, secondary to service-connected bilateral pes planus.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for mitral valve stenosis and borderline left ventricular hypertrophy is granted.

Service connection for bilateral osteoarthritis of the hips, with left hip avascular necrosis, secondary to service-connected bilateral pes planus, is granted.

Service connection for osteoarthritis of the bilateral knees, secondary to service-connected bilateral pes planus, is granted.  


REMAND

The issues of service connection for a prostate disorder, service connection for a neck disability, an increased evaluation for pes planus, and a compensable evaluation for sinusitis require additional development.  

The Board is aware that an April 2007 VA examination addendum provides that the Veteran's current prostate condition was not related to the prostate condition for which he was treated during service [prostatitis].  However, the report does not address whether the Veteran's current prostate disability is related to the urinary tract infections from which the Veteran suffered in 1974 and 1975.  Thus, the Board finds that the April 2007 report is inadequate, and additional development is required.  See Barr, supra (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2011) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

The Board is also aware that a March 2007 VA examination report provides that the Veteran's neck treatment during active duty was not related to his current degenerative joint disease of the cervical spine.  However, the Board considers it significant that the examiner who provided the report failed to take into account the Veteran's lay assertions of continuous post-service symptoms.  This lay evidence is highly relevant to the Veteran's claim and must be considered.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service). 

Turning to the Veteran's claims for increased evaluations, the May 2012 report from the Veteran's private treating podiatrist provides findings that indicate that the Veteran's service-connected pes planus has increased in severity since the July 2010 VA examination, which was the most recent VA examination to provide relevant physical findings and examination results.  During the May 2012 hearing, the Veteran's testimony as to his actual current sinusitis symptoms indicate that it has increased in severity since its most recent VA examination, in May 2011.

Statutes and regulations require, among other things, that VA assist a claimant in providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In addition, the Court of Appeals for Veterans Claims has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

Finally, the most recent VA outpatient treatment records in the claims file are dated August 5, 2010.  The Veteran's Virtual VA eFolder contains no treatment records.

Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all VA medical records dated after August 5, 2010.  

2.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any disability of the prostate that may be present, to include benign prostatic hyperplasia.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), the clinical evaluation, and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current condition of the prostate, to include benign prostatic hyperplasia, is causally related to urinary tract infections reflected in the Veteran's service treatment records.

The examiner is requested to provide a rationale for any opinion expressed.  

The examiner must consider the Veteran's lay statements regarding inservice symptoms and post-service continuity of symptoms.  Dalton, supra.

3.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any disability of the neck that may be present, to include degenerative joint disease of the cervical spine.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), the clinical evaluation, and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current condition of the neck, to include degenerative joint disease of the cervical spine, is causally related to any of the neck findings or injuries reflected in the Veteran's service treatment records.

The examiner is requested to provide a rationale for any opinion expressed.  

The examiner must consider the Veteran's lay statements regarding inservice symptoms and post-service continuity of symptoms.  Dalton, supra.

4.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected bilateral pes planus.  The claims file must be made available to the examiner.  The examination should comply with AMIE protocols for the appropriate examination.  A complete rationale for all opinions expressed must be provided.  

5.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected sinusitis.  The claims file must be made available to the examiner.  The examination should comply with AMIE protocols for the appropriate examination.  A complete rationale for all opinions expressed must be provided.  

6.  Then, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


